Citation Nr: 1627503	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  15-42 578A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to an annual clothing allowance.

[The issues of (1) entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only, and (2) entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant are addressed in a separate Board decision under a separate docket number, as they arise from a determination by a different agency of original jurisdiction (AOJ) (the Veterans Benefits Administration) than the matter addressed herein.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1979 to September 1979, and from January 1980 to March 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in North Little Rock, Arkansas (the AOJ)), which denied the Veteran's claim for a clothing allowance.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a February 2016 written statement, the Veteran requested "to have a hearing with the Board on the issue of denial for clothing allowance."  In a June 2016 brief, the Veteran's representative observed that the Veteran "specifically stated that he wanted to participate in a Video Conference hearing."  The Veteran has not withdrawn this request, and he is entitled to a hearing on this issue.  Because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing (or a Travel Board hearing in the alternative if he so desires) before the Board addressing the issue of entitlement to an annual clothing allowance.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

